Citation Nr: 1046639	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  07-04 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for coronary artery disease, to 
include as secondary to diabetes and posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1965 to July 1967.  
Service records show that he was awarded a National Defense 
Service Medal, Vietnam Service Medal, and Vietnam Campaign Medal. 

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  

In his VA Form 9 (substantive appeal), the Veteran requested a 
hearing before a Veterans Law Judge.  After being notified that 
his hearing had been scheduled for April 2009, the Veteran failed 
to appear and made no attempt to reschedule at a later date.  His 
hearing request is therefore considered withdrawn. 38 C.F.R. 
§ 20.704(d) (2010).

In May 2009, the Veteran submitted additional evidence consisting 
of private treatment reports.  The Veteran's representative 
submitted a written statement in January 2010 waiving a review of 
this evidence by the RO.  Therefore, the Board has the 
jurisdiction to consider the new evidence pursuant to 38 C.F.R. 
§ 20.1304(c).


FINDING OF FACT

The Veteran served in Vietnam, he is presumed to have been 
exposed to herbicides, and he currently has coronary artery 
disease. 


CONCLUSION OF LAW

The criteria to establish service connection for coronary artery 
disease have been met.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

In reaching this determination, the Board has taken into 
consideration the various provisions of the Veteran's Claims 
Assistance Act of 2000 (VCAA), as the provisions of that act 
impose obligations on VA in terms of its duty to notify and 
assist claimants.  However, given the favorable dispositions in 
this case, further discussion of the VCAA is not necessary.

Legal Criteria

Service connection will be granted for disability resulting from 
a disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic."  When the 
disease entity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of symptomatology 
is required only where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 
(1999); see also Pond v. West, 12 Vet. App. 341 (1999).

Service connection may additionally be granted for disability 
which is proximately due to or the result of a service-connected 
disease or injury.  Moreover, the United States Court of Appeals 
for Veterans Claims (Court) has held that when aggravation of a 
veteran's nonservice-connected disability is proximately due to 
or the result of a service-connected disease or injury, it too 
shall be service-connected to the extent of the aggravation.  See 
Allen v. Brown, 7 Vet. App. 439, 446 (1995) (en banc).

In order to establish entitlement to secondary service 
connection, there must be (1) evidence of a current disability; 
(2) evidence of a service-connected disability; and (3) medical 
evidence establishing a nexus between the service-connected 
disability and the current disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998).

Regarding herbicide exposure, presumptive service connection on 
the basis of herbicide exposure is provided for specified 
diseases manifested to a degree of 10 percent within a specified 
period in a Veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  38  
U.S.C.A. § 1116(a).

If a Veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain specified diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 1116, 
38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) 
(West 2002).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the 
Court is stated that "a veteran need only demonstrate that there 
is an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the evidence 
must preponderate against the claim.  See also Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).

Analysis

The Veteran asserts that he incurred coronary artery disease as a 
result of military service.  In the alternative, he contends that 
his coronary artery disease is related to his service-connected 
diabetes or PTSD.  

There is evidence of post-service diagnosis of coronary artery 
disease.  Private treatment records reflect that in April 1998, 
the Veteran had an acute myocardial infarction and was noted to 
have multi-vessel coronary artery disease.  The April 1998 
treatment report indicates the Veteran has coronary artery 
disease and underwent coronary artery bypass grafting.  According 
to an April 2005 VA examination report, the examiner reported a 
current diagnosis of arteriosclerotic coronary artery disease.  
In an August 2008 VA examination report, a VA physician indicated 
that the Veteran has coronary artery disease which is stable.  

The Veteran served in Vietnam from July 1966 to July 1967.  A 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
38 C.F.R. § 3.307(a)(6)(iii).  In this case the Veteran is 
presumed to have been exposed to herbicides during his Vietnam 
service.

The regulation 38 C.F.R. § 3.309(e) provides that presumptive 
service connection may be granted for certain diseases for those 
Veterans who are presumed to have been exposed to herbicides 
based on their service in Vietnam.  This regulation was recently 
changed to include ischemic heart disease (including, but not 
limited to, acute, subacute, and old myocardial infarction; 
atherosclerotic cardiovascular disease including coronary artery 
disease (including coronary spasm) and coronary bypass surgery; 
and stable, unstable and Prinzmetal's angina).  See 75 Fed. Reg. 
53202-216 (Aug. 31, 2010).  Consequently, the Veteran is entitled 
to presumptive service connection for coronary artery disease, 
based on his Vietnam service.  38 C.F.R. §§ 3.307(a)(6), 
3.309(e).


ORDER

Entitlement to service connection for coronary artery disease is 
granted.



____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


